In re State of Louisiana;—Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Criminal District Court Div. F, No. 400-200; to the Court of Appeal, Fourth Circuit, No. 99-KA-1054.
Granted. In light of the recent discovery of the certified copy of the defendant’s prior conviction which was not available on original hearing of the appeal, the decision of the Fourth Circuit is reversed and this case is remanded to the court of appeal for purposes of reconstituting the record on appeal and for rebriefing on the merits.
JOHNSON, J., would deny the writ.